DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed 12/06/21.  Claims 1-20 are still pending and have been considered below.

Specification
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous objection(s) have been withdrawn.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (2014/0272894) in view of Prakash et al. (2011/0237221) and further in view of Zhang (2013/0052990).
Claim 1:  Grimes et al. discloses a method comprising:
receiving, by a satellite device associated with a first user(child’s phone), a first configuration for a restricted mode of the satellite device from a controller device(instructions and/or rules for implementing restrictions are remotely set by third party), the first configuration defined by a second user of the controller device and specifying a time period during which the restricted mode will be enabled and identifying one or more first features of the satellite device that will be disabled during the restricted mode(restrictions or unrestrictions of the device can be tied to certain periods of time, certain applications and/or certain functions within an application and so on) [page 6, paragraph 0059 | page 7, paragraphs 0072-0073 | page 8, paragraph 0096];
determining, by the satellite device, that a first current time is within the time period defined by the first configuration(during restricted time period) [page 7, paragraphs 0072-0073];
based on a determination, automatically enabling the restricted mode on the satellite device, including preventing the first user from accessing the one or more first features identified in the first configuration(locking restricted applications and/or functions of an applications) [page 7, paragraphs 0072-0073];
while in the restricted mode, providing, by the satellite device, the first user access to one or more second features of the satellite device that are different than the one or more first features identified in the first configuration(unrestricted applications and/or functions of applications) [page 7, paragraphs 0072-0073];
(outside of restricted time period) [page 7, paragraphs 0072-0073];
based on a determination, automatically disabling the restricted mode on the satellite device, including allowing the first user to access the one or more first features identified in the first configuration(un-restrict locking of the device during certain time periods) [page 7, paragraphs 0072-0073];
but does not explicitly disclose wherein the first configuration is received in a first message and encrypted such that only the controller device and the satellite device can access the first configuration.
However, Prakash et al. discloses a similar invention [page 1, paragraph 0010] and further discloses receiving, by a satellite device associated with a first user, a first message including a first configuration for a restricted mode of the satellite device from a controller device, the first configuration defined by a second user of the controller device(a secure SMS message is sent from master phone to child phone to initiate policy change and device control), wherein the first configuration is encrypted such that only the controller device and the satellite device can access the first configuration(parental control policies are encrypted and stored in the master and child phone and can only be edited/modified by the master phone) [page 2, paragraphs 0027-0028 | page 3, paragraphs 0043-0044 & 0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Grimes et al. with the additional features of Prakash et al., in order to implement a more customizable parent Prakash et al. [page 1, paragraphs 0002-0003].
Nonetheless, the combination of Grimes et al. and Prakash et al. still does not rise to the level of explicitly disclosing enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period.
However, Zhang discloses a similar invention [page 2, paragraph 0033 | page 3, paragraph 0046] and further discloses enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period(determining that policy is valid and is applied when current time within timeline and/or that the policy is not valid and not applied if the current time is outside the timeline) [page 4, paragraphs 0057 & 0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Grimes et al. and Prakash et al. with the additional features of Zhang, in order to resolve any conflicts between mobile device policies, as suggested by Zhang [page 3, paragraph 0050].
Claim 2:  Grimes et al., Prakash et al. and Zhang disclose the method of claim 1, and Prakash et al. further discloses wherein the satellite device is associated with a first account identifier, the controller device is associated with a second account identifier [page 1, paragraphs 0015-0016 | page 3, paragraph 0048], and the first account identifier and the second account identifier are members of a trusted group of account identifiers(many-to-many relationship) [page 1, paragraph 0017], further comprising: identifying, based on the first message, the second account identifier associated with the controller device [page 2, paragraph 0038]; determining that the second (both the master and enforcement message authenticated) [page 3, paragraph 0046]; and based on a determination that the second account identifier is in the trusted group [page 2, paragraph 0042 | page 3, paragraph 0046], automatically configuring the satellite device to enable the restricted mode on the satellite device at the time period defined by the first configuration [page 3, paragraph 0050] [Grimes et al.: page 7, paragraphs 0072-0073].
Claim 4:  Grimes et al., Prakash et al. and Zhang disclose the method of claim 1, and Grimes et al. further discloses further comprising: while in the restricted mode: presenting, by the satellite device, a mode exit control for disabling the restricted mode(present educational module); receiving user input selecting the mode exit control(execute educational module); displaying a mode exit presentation that requires the first user to conspicuously interact with the mode exit presentation for a first period of time(portal to answer questions); receiving conspicuous user interactions from the first user for the first period of time(correctly interact with educational content); and at a conclusion of the first period of time, allowing the first user to access the one or more first features identified in the first configuration [page 7, paragraph 0068 | page 10, paragraphs 0105-0106].
Claim 5:  Grimes et al., Prakash et al. and Zhang disclose the method of claim 4, and Grimes et al. further discloses further comprising transmitting an exit notification to the controller device in response to exiting the restricted mode on the satellite device, the exit notification configured to inform the second user of the controller device that the satellite device has exited the restricted mode(send answers back to third party device and/or generate report to third party device) [page 5, paragraph 0054 | page 11, paragraph 0112].
Claim 8:  Grimes et al. discloses a non-transitory computer readable medium storing a program for execution by at least one processor of a device, the program comprising sets of instructions for:
receiving, by a satellite device associated with a first user, a first configuration for a restricted mode of the satellite device from a controller device, the first configuration defined by a second user of the controller device and specifying a time period during which the restricted mode will be enabled and identifying one or more first features of the satellite device that will be disabled during the restricted mode [page 6, paragraph 0059 | page 7, paragraphs 0072-0073 | page 8, paragraph 0096];
determining, by the satellite device, that a first current time is within the time period defined by the first configuration [page 7, paragraphs 0072-0073];
based on a determination, automatically enabling the restricted mode on the satellite device, including preventing the first user from accessing the one or more first features identified in the first configuration [page 7, paragraphs 0072-0073];
while in the restricted mode, providing, by the satellite device, the first user access to one or more second features of the satellite device that are different than the one or more first features identified in the first configuration [page 7, paragraphs 0072-0073];
determining, by the satellite device, that a second current time is outside of the time period defined by the first configuration [page 7, paragraphs 0072-0073];
based on a determination, automatically disabling the restricted mode on the satellite device, including allowing the first user to access the one or more first features identified in the first configuration [page 7, paragraphs 0072-0073];

However, Prakash et al. discloses a similar invention [page 1, paragraph 0010] and further discloses receiving, by a satellite device associated with a first user, a first message including a first configuration for a restricted mode of the satellite device from a controller device, the first configuration defined by a second user of the controller device, wherein the first configuration is encrypted such that only the controller device and the satellite device can access the first configuration [page 2, paragraphs 0027-0028 | page 3, paragraphs 0043-0044 & 0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Grimes et al. with the additional features of Prakash et al., in order to implement a more customizable parent control mechanism that is not constrained to only features and availability provided by a service provider, as suggested by Prakash et al. [page 1, paragraphs 0002-0003].
Nonetheless, the combination of Grimes et al. and Prakash et al. still does not rise to the level of explicitly disclosing enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period.
However, Zhang discloses a similar invention [page 2, paragraph 0033 | page 3, paragraph 0046] and further discloses enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period [page 4, paragraphs 0057 & 0060].
Grimes et al. and Prakash et al. with the additional features of Zhang, in order to resolve any conflicts between mobile device policies, as suggested by Zhang [page 3, paragraph 0050].
Claim 9:  Grimes et al., Prakash et al. and Zhang disclose the non-transitory computer readable medium of claim 8, and Prakash et al. further discloses wherein the satellite device is associated with a first account identifier, the controller device is associated with a second account identifier [page 1, paragraphs 0015-0016 | page 3, paragraph 0048], and the first account identifier and the second account identifier are members of a trusted group of account identifiers [page 1, paragraph 0017], wherein the program further comprises sets of instructions for: identifying, based on the first message, the second account identifier associated with the controller device [page 2, paragraph 0038]; determining that the second account identifier is a member of the trusted group [page 3, paragraph 0046]; and based on a determination that the second account identifier is in the trusted group [page 2, paragraph 0042 | page 3, paragraph 0046], automatically configuring the satellite device to enable the restricted mode on the satellite device at the time period defined by the first configuration [page 3, paragraph 0050] [Grimes et al.: page 7, paragraphs 0072-0073].
Claim 11:  Grimes et al., Prakash et al. and Zhang disclose the non-transitory computer readable medium of claim 8, and Grimes et al. further discloses wherein the program further comprises sets of instructions for: while in the restricted mode: presenting, by the satellite device, a mode exit control for disabling the restricted mode; receiving user input selecting the mode exit control; displaying a mode exit presentation that requires the first user to conspicuously interact with the mode exit presentation for a first period of time; receiving conspicuous user interactions 
Claim 12:  Grimes et al., Prakash et al. and Zhang disclose the non-transitory computer readable medium of claim 11, and Grimes et al. further discloses wherein the program further comprises sets of instructions for transmitting an exit notification to the controller device in response to exiting the restricted mode on the satellite device, the exit notification configured to inform the second user of the controller device that the satellite device has exited the restricted mode [page 5, paragraph 0054 | page 11, paragraph 0112].
Claim 15:  Grimes et al. discloses a managed device comprising: 
a set of processing units [page 21, paragraph 0204];
a non-transitory computer readable medium storing a program for execution by the set of processing units, the program comprising sets of instructions for:
receiving, by a satellite device associated with a first user, a first configuration for a restricted mode of the satellite device from a controller device, the first configuration defined by a second user of the controller device and specifying a time period during which the restricted mode will be enabled and identifying one or more first features of the satellite device that will be disabled during the restricted mode [page 6, paragraph 0059 | page 7, paragraphs 0072-0073 | page 8, paragraph 0096];
determining, by the satellite device, that a first current time is within the time period defined by the first configuration [page 7, paragraphs 0072-0073];

while in the restricted mode, providing, by the satellite device, the first user access to one or more second features of the satellite device that are different than the one or more first features identified in the first configuration [page 7, paragraphs 0072-0073];
determining, by the satellite device, that a second current time is outside of the time period defined by the first configuration [page 7, paragraphs 0072-0073];
based on a determination, automatically disabling the restricted mode on the satellite device, including allowing the first user to access the one or more first features identified in the first configuration [page 7, paragraphs 0072-0073];
but does not explicitly disclose wherein the first configuration is received in a first message and encrypted such that only the controller device and the satellite device can access the first configuration.
However, Prakash et al. discloses a similar invention [page 1, paragraph 0010] and further discloses receiving, by a satellite device associated with a first user, a first message including a first configuration for a restricted mode of the satellite device from a controller device, the first configuration defined by a second user of the controller device, wherein the first configuration is encrypted such that only the controller device and the satellite device can access the first configuration [page 2, paragraphs 0027-0028 | page 3, paragraphs 0043-0044 & 0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Grimes et al. with the additional features of Prakash et al., in order to implement a more customizable parent Prakash et al. [page 1, paragraphs 0002-0003].
Nonetheless, the combination of Grimes et al. and Prakash et al. still does not rise to the level of explicitly disclosing enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period.
However, Zhang discloses a similar invention [page 2, paragraph 0033 | page 3, paragraph 0046] and further discloses enabling the restricted mode based on a determination that the first current time is within the time period and disabling the restricted mode based on a determination that the second current time is outside of the time period [page 4, paragraphs 0057 & 0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Grimes et al. and Prakash et al. with the additional features of Zhang, in order to resolve any conflicts between mobile device policies, as suggested by Zhang [page 3, paragraph 0050].
Claim 16:  Grimes et al., Prakash et al. and Zhang disclose the device of claim 15, and Prakash et al. further discloses wherein the satellite device is associated with a first account identifier, the controller device is associated with a second account identifier [page 1, paragraphs 0015-0016 | page 3, paragraph 0048], and the first account identifier and the second account identifier are members of a trusted group of account identifiers [page 1, paragraph 0017], wherein the program further comprises sets of instructions for: identifying, based on the first message, the second account identifier associated with the controller device [page 2, paragraph 0038]; determining that the second account identifier is a member of the trusted group [page 3, paragraph 0046]; and Grimes et al.: page 7, paragraphs 0072-0073].
Claim 18:  Grimes et al., Prakash et al. and Zhang disclose the device of claim 15, and Grimes et al. further discloses wherein the program further comprises sets of instructions for: while in the restricted mode: presenting, by the satellite device, a mode exit control for disabling the restricted mode; receiving user input selecting the mode exit control; displaying a mode exit presentation that requires the first user to conspicuously interact with the mode exit presentation for a first period of time; receiving conspicuous user interactions from the first user for the first period of time; and at a conclusion of the first period of time, allowing the first user to access the one or more first features identified in the first configuration [page 7, paragraph 0068 | page 10, paragraphs 0105-0106].
Claim 19:  Grimes et al., Prakash et al. and Zhang disclose the device of claim 18, and Grimes et al. further discloses wherein the program further comprises sets of instructions for transmitting an exit notification to the controller device in response to exiting the restricted mode on the satellite device, the exit notification configured to inform the second user of the controller device that the satellite device has exited the restricted mode [page 5, paragraph 0054 | page 11, paragraph 0112].

Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose the first message, as claimed; in particular, Applicant appears to contend neither of the cited references describe a message which includes both a time period during which the restricted mode will be enabled and one or more first features of the satellite device that will be disabled since Grimes et al. merely teaches granting administrators/supervisors permission to control the unlocking and functionality of a remote device which can be tied to certain periods of time, and Prakash et al. simply teaches sending a secure SMS message from a master phone to a child phone to initiate a policy change.
Initially, Examiner notes that Grimes et al. is directed to a technique for administrators to manage a user’s device via a network by configuring the granting and/or restricting of various permissions on the device [page 6, paragraph 0059], including the configuring of a certain period of time to restrict access to the device and configuring access restrictions to certain applications or certain functions within applications [page 7, paragraphs 0072-0073 | page 8, paragraph 0096]; thus, reasonably discloses deploying a first configuration specifying a time period and identifying one or more first features to the device, and simply failing to further disclose that the first configuration is sent to the device via a first message.
Prakash et al. discloses a similar technique for an administrator to manage a user’s device by configuring and enforcing policies on the device [page 2, paragraph 0027], where new and/or updated policy settings are sent to the device via an SMS message [page 3, paragraphs 0044-0046]; thus, reasonably discloses the device receiving a first message including a first configuration.
Therefore, Examiner respectfully disagrees and submits that the prior art of record in combination, does in fact disclose the allegedly deficient features because it would have been obvious to one of ordinary skill in the art to further modify the first configuration specifying the time period and identifying the one or more first features of Grimes et al. by transmitting it via the SMS messaging technique of Prakash et al., in order to implement a more customizable parent control mechanism that is not constrained to only features and availability provided by a service provider, as suggested by Prakash et al. [page 1, paragraphs 0002-0003].
Second, Applicant argues that the prior art of record does not disclose configuring the satellite device based on a determination that the second account identifier is in the trusted group, as claimed; in particular, Applicant appears to contend that Prakash et al. merely discloses the management and control of a child’s phone to have a many-to-many relationship and fails to teach the concept of a trusted group.
Initially, Examiner notes that as already mentioned by Applicant, Prakash et al. teaches a management and control scheme where parent/master phones and child phones can have a many-to-many relationship [page 1, paragraph 0017]; thus, would be reasonably understood as a trusted group in the sense that the group of master phones which have an established relationship with child phones are trusted to manage the corresponding child phones.
Prakash et al. goes on to clarify that an authentication agent on the phone first determines that the user of the master phone requesting to manage the child phone is from a valid user [page 2, paragraph 0042 | page 3, paragraph 0046]; thus, would be reasonably understood as checking whether or not the requesting user is a valid user that is part of the established many-to-many relationships before allowing the policy updated to proceed.
Therefore, Examiner respectfully disagrees and submits that the prior art of record in combination, does in fact disclose the allegedly deficient features because Prakash et al. appears to fairly describe configuring the satellite device(updating policy on the child phone) based on a determination that the second account identifier(the requesting master user/phone) is in the trusted group(part of the many-to-many relationship established between a group of parent and child phones).
Applicant’s remaining arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 6 and 13 have been fully considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/EDWARD ZEE/Primary Examiner, Art Unit 2435